UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:001-09478 PureSafe Water Systems, Inc. (Exact name of registrant as specified in its charter) Delaware 86-0515678 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 25 Fairchild Avenue - Suite 250, Plainview, New York (Address of principal executive offices) (Zip Code) (516) 208-8250 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T( 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoT State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 16, 2010, 309,958,934 shares of common stock of the issuer were outstanding. PureSafe Water Systems Inc. and Subsidiary (A Development Stage Company Commencing January 1, 2002) Condensed Consolidated Balance Sheets September30, December31, ASSETS Current Assets: Cash $ $ Inventories Prepaid expenses and other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $55,142 and $33,356,respectively Patents and trademarks, net of accumulated amortization of $28,082 and $23,504, respectively Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities: Accounts payable and accrued expenses $ $ Accrued compensation Accrued consulting and director fees Convertible notes payable to officer and director (including accrued interest of $60,311 and $14,685 and net of debt discount of $3,908 and $14,706, respectively) Convertible promissory note (including accrued interest of $38,924 and $9,194 and net of debt discount of $34,134 and $104,214, respectively) Promissory notes payable (including accrued interest of $153,299 and $127,221, respectively) Fair value of detachable warrants and options Fair value of embedded conversion options Accrued dividends payable Total Current Liabilities Long Term Liabilities: Notes Payable Notes payable to officers and directors Total Long Term Liabilities TOTAL LIABILITIES Commitments and Contingencies Stockholders' Deficiency: Preferred stock $.001 par value; 10,000,000 shares authorized; 184,144shares issued and outstanding(liquidation preference $2,673,475 and $2,592,250 as of September 30, 2010 and December 31, 2009, respectively) Common stock, $.001 par value; 450,000,000 authorized; 304,077,129 shares issued and 304,072,729 shares outstanding at September 30, 2010; 272,162,945 shares issued and 272,158,545 outstanding atDecember 31, 2009 Additional paid-in capital Treasury Stock, at cost, 4,400 shares of common stock (5,768 ) (5,768 ) Subscriptions receivable - related party(including accrued interest of $48,250 and $33,076, respectively) (385,450 ) (370,276 ) Accumulated deficit (including $22,518,320 and $17,665,444 of deficit accumulated during development stage at September 30, 2010 and December 31, 2009, respectively) (37,054,916 ) (32,197,040 ) Total Stockholders’ Deficiency (4,105,887 ) (2,213,943 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ 769, 069 $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 PureSafe Water Systems Inc. and Subsidiary (A Development Stage Company Commencing January 1, 2002) Consolidated Condensed Statements of Operations Three Months Ended September30, Nine Months Ended September30, January 1, 2002 To September30, Sales $ Costs and expenses (income): Cost of Sales Selling, general and administrative, including stock-based compensation of $155,267 and $16,942 for the three months and $654,351 and $598,946 for the nine months ended September 30, 2010 and 2009, respectively and $3,790,058 for the period January 1, 2002 to September 30, 2010 Non-dilution agreement termination costs Research and development Interest expense - including interest expense to a related party of $14,151 and $1,250 for the three months and $37,779 and $9,583 for the nine months ended September 30, 2010 and 2009, respectively, and $258,544 for the period Jan 1, 2002 to September 30, 2010 Financing costs - extension of warrants Interest expense - conversion provision (Gain) loss on settlement of debt Change in fair value of detachable warrants and, embedded conversion option ) ) Total costs and expenses 22,994, 610 Net (loss) Deemed dividend on preferred stock ) Preferred stock dividends ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) $ ) Net loss attributable to common stockholders per common share - Basic and diluted Net loss attributable to common stockholders per common share (* less than a penny a share) $ * $ * $ ) $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 3 PureSafe Water Systems Inc. and Subsidiary (A Development Stage Company Commencing January 1, 2002) Condensed Consolidated Statement of Stockholders’ Deficiency Preferred Stock Common Stock Additional Paid-In Treasury Stock at Subscription Accumulated Total Stockholders’ Shares Amount Shares Amount Capital Cost Receivable Deficit Deficiency Balance at December 31, 2009 $ $ $ ) $ ) $ ) $ ) Proceeds from sale of common stock and warrants: $0.0530 per share – January 29, 2010 $0.0530 per share – April 5, 2010 $0.0597 per share – April 15, 2010 $0.0577 per share – April 20, 2010 $0.0630 per share – April 30, 2010 $0.0767 per share – May 13, 2020 $0.1013 per share – May 14, 2010 $0.1263 per share – May 17, 2010 $0.2327 per share – May 26, 2010 $0.2293 per share – May 27, 2010 $0.2323 per share – June 3, 2010 $0.1990 per share – June 4, 2010 $0.1580 per share – June 15, 2010 $0.24566 per share – June 17, 2010 $0.24566 per share – June 17, 2010 $0.1083 per share – July 29, 2010 $0.1080 per share – July 30, 2010 $0.0987 per share – August 13, 2010 $0.0887 per share – August 24, 2010 $0.0990 per share – August 27, 2010 $0.1133 per share – September 7, 2010 $0.1183 per share – September 8, 2010 Common stock issued for accrued compensation and settlement of debt: $0.0510 per share – February 1, 2010 $0.055 per share – February 19, 2010 $0.0500 per share – June 2, 2010 $0.0350 per share – May 28, 2010 $0.0350 per share – June 7, 2010 50 $0.80510 per share – July 1,2010 Common stock issued for services $0.051 per share – February 1, 2010 $0.057 per share – February1, 2010 $0.057 per share – February 9, 2010 $0.1188 per share – July 12, 2010 Common stock issued for the exercise of warrants $0.24566 per share – June 17, 2010 (cashless) ) $0.0600 per share – June 2, 2010 $0.0580 per share – June 4, 2010 50 $0.0410 per share – June 4, 2010 $0.0510 per share – June 4, 2010 50 $0.0412 per share – June 9, 2010 $0.0876 per share – June 9, 2010 $0.0359 per share – June 9, 2010 $0.0412 per share – June 15, 2010 $0.0384 per share – July 26, 2010 $0.0532 per share – July 30, 2010 $0.1300 per share – July 30, 2010 92 $0.0660 per share – July 30, 2010 91 $0.1184 per share – August 13, 2010 $0.0864 per share – August 13, 2010 56 $0.042 per share – August 13, 2010 $0.0716 per share – August 13, 2010 14 $0.0428 per share – August 19, 2010 $0.0396 per share – August 19, 2010 $0.0576 per share – August 19, 2010 $0.1188 per share – August 27, 2010 50 Accrued interest ) ) Reclassification of warrants/Conversion to derivative liability, net Amortization of detachable warrants for employees and non-employees Net loss ) ) Balance as of September 30, 2010 $ $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 PureSafe Water Systems Inc. and Subsidiary (A Development Stage Company Commencing January 1, 2002) Consolidated Statements of Cash Flows Nine Months Ended September30, For the Period From January1, 2002 through September30, 2010 Cash Flows from Operating Activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities - Loss on Sale of Property and Equipment Depreciation and amortization Amortization of patents and trademarks Interest expense - amortization of deferred financing Stock based compensation Interest expense - conversion provision Interest receivable (15,174 ) (15,104 ) (48,250 ) Accretion of debt discount Change in fair value of detachable warrants and embedded conversion option (Gain)/loss on settlement of debt Non-dilution agreement termination cost Inventory reserve Write-off of stock subscription receivable Financing costs - warrant extension Change in assets and liabilities - Prepaid expenses and other current assets (35,423 ) Inventories (240,058 ) (337,173 ) Other assets (16,780 ) (27,861 ) Accounts payable, accrued expenses, accrued dividends,accrued compensation, accrued consulting and director fees, customer deposits and other current liabilities Net Cash Used in Operating Activities (1,705,290 ) (466,150 ) (8,537,029 ) Cash Flows from Investing Activities: Purchase of property and equipment (63,253 ) (231,230 ) Patent costs (12,558 ) (66,429 ) Proceeds from sale of property & equipment Net Cash Used in Investing Activities (63,253 ) (8,208 ) (293,309 ) Cash Flows from Financing Activities: Reduction of stock subscription receivable Proceeds from sale of preferred stock Proceeds from sale of common stock Proceeds from exercise of warrants Proceeds from sale of common stock to be issued Deferred financing costs (22,530 ) Proceeds from convertible promissory note Proceeds from officers and directors convertible loans Repayment of notes payable (1,724 ) (276,723 ) Net Cash Provided by Financing Activities Net (decrease) increasein cash (49,826 ) Cash at beginning ofperiod Cash at end of period Supplemental Disclosure of Cash Flo w Information: Cash paid during the year for interest Non-Cash Investing Activities: Notes Receivable for common stock issued Purchase of Equipment through long term financing Non-Cash Financing Activities: Accrued compensation satisfied by issuance of common stock Common stock issued in satisfaction of liabilities Reclassification of derivative liabilities Conversion of current liabilities to notes payable Cancellation of debt for no consideration The accompanying notes are an integral part of these condensed consolidated financial statements. 5 PureSafe Water Systems Inc. and Subsidiary (A Development Stage Company Commencing January 1, 2002) Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE 1: DESCRIPTION OF BUSINESS. PureSafe Water Systems, Inc.(the "Company")is a Delaware corporation whose vision is to provide a branded line of emergency and disaster relief products designed to provide First Responder emergency Personnel with the most advanced survival and life sustaining equipment which can efficiently be deployed to disaster sites.These products are designed to 1) provide immediate protection for the first responder to enhance job performance, 2) provide the event impacted population with life saving services such as safe drinking water, decontamination systems and emergency sanitization systems and 3) provide equipment manufactured to specifications which permit long term equipment deployment to disaster sites. The Company's corporate headquarters is located in Plainview, New York. NOTE 2: BASIS OF PRESENTATION AND ACCOUNTING POLICIES. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information. Accordingly, these interim financial statements do not include all of the information and footnotes required for annual financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary to make the financial statements not misleading have been included. The operating results for the nine months period ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. These financial statements should be read in conjunction with the financial statements and footnotes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission on April 13, 2010. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company bases its estimates on historical experience and on various assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. The most significant estimates, among other things, are used in accounting for the valuation allowances for deferred income taxes, expected realizable values for long-lived assets (primarily intangible assets) and contingencies, as well as the recording and presentation of the Company’s common stock, preferred stock, derivative liabilities, option and warrant issuances. Estimates and assumptions are periodically reviewed and the effects of any material revisions are reflected in the financial statements in the period that they are determined to be necessary. Actual results could differ from those estimates and assumptions. Principles of Consolidation The consolidated financial statements of PureSafe Water Systems, Inc. include accounts of the Company and its wholly-owned subsidiary. Intercompany transactions and balances are eliminated in consolidation. 6 Inventories Inventory principally consists of raw materials that will be used to manufacture the water purification system machines.These amounts are stated at lower of first-in, first-out (“FIFO”) cost or market. Stock-Based Compensation The Company reports stock-based compensation under Accounting Standard Codification (“ASC”) 718 “Compensation – Stock Compensation”.ASC 718 requires all share-based payments to employees, including grants of employee stock options, to be recognized in the consolidated financial statements based on their fair values. The Company accounts for equity instruments issued to non-employees as compensation in accordance with the provisions of ASC 718, which require that each such equity instrument is recorded at its fair value on the measurement date, which is typically the date the services are performed. The Black-Scholes option valuation model is used to estimate the fair values of options. The model includes subjective input assumptions that can materially affect the fair value estimates. The model was developed for use in estimating the fair value of traded options or warrants that have no vesting restrictions and that are fully transferable. The expected volatility is estimated based on the most recent historical period of time equal to the weighted average life of the subject option. Subsequent events Management has evaluated subsequent events or transactions occurring through the date the financial statements were issued.Other than as disclosed in Note 12 the Company is not aware of any additional subsequent events which would require recognition or disclosure in the condensed consolidated financial statements. NOTE 3: GOING CONCERN. The accompanying unaudited condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company has incurred recurring losses from operations, has an accumulated deficit since its inception of approximately $37,055,000 and $32,197,000 as of September 30, 2010 and December 31, 2009, respectively, and has a working capital deficiency of approximately $4,366,000 and $1,895,000 as of September 30, 2010 and December 31, 2009, respectively. These conditions raise substantial doubt about the Company's ability to continue as a going concern. The Company’s plans with respect to these matters include restructuring its existing debt and raising additional capital through future issuances of stock and/or debt.The Company is seeking to raise an additional $3.5 million in the next four months to fund the following activities: the production of 10 commercialized PureSafe FRWS units; submitting one commercialized unit for all necessary certifications; launching a marketing program for the PureSafe FRWS, establishing a sales and marketing network; and concluding agreements with strategic partners for international marketing and manufacturing. The Company can give no assurance that such financing will be available on terms advantageous to us, or at all.Should the Company not be successful in obtaining the necessary financing to fund its operations, the Company would need to curtail certain or all of its operational activities. The accompanying unaudited condensed consolidated financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. NOTE 4: RECENT ACCOUNTING PRONOUNCEMENTS. The FASB, the Emerging Issues Task Force and the SEC have issued certain accounting standards updates and regulations as of September 30, 2010 that will become effective in subsequent periods; however, management of the Company does not believe that any of those updates would have significantly affected the Company’s financial accounting measures or disclosures had they been in effect during 2010 or 2009, and it does not believe that any of those pronouncements will have a significant impact on the Company’s consolidated financial statements at the time they become effective. 7 NOTE 5: NET LOSS PER SHARE OF COMMON STOCK. Basic loss per share was computed using the weighted average number of outstanding common shares. Diluted loss per share includes the effect of dilutive common stock equivalents from the assumed exercise of options, warrants, convertible preferred stock and convertible notes. Common stock equivalents were excluded in the computation of diluted loss per share since their inclusion would be anti-dilutive. In accordance with ASC 260 “Earnings per Share”, the Company has given effect to the issuance of 776,839 warrants exercisable at $0.001 issued by the Company. These warrants have been included in computing the basic net loss per share for the three and nine months period ended September 30, 2010. Total shares issuable upon the exercise of warrants and conversion of preferred stock and convertible promissory notes for the three months ended September 30, 2010 and 2009 were as follows: September 30, Warrants Convertible promissory notes Convertible preferred stock Totals NOTE 6: FAIR VALUE. ASC 820 “Fair Value Measurements and Disclosures” defines fair value, establishes a framework for measuring fair value and requires enhanced disclosures about fair value measurements.As defined in ASC 820, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The Standard clarifies that the exchange price is the price in an orderly transaction between market participants to sell an asset or transfer a liability at the measurement date and emphasizes that fair value is a market-based measurement and not an entity-specific measurement. ASC 820 establishes the following hierarchy used in fair value measurements and expands the required disclosures of assets and liabilities measured at fair value: • Level 1 – Inputs use quoted prices in active markets for identical assets or liabilities that the Company has the ability to access. • Level 2 – Inputs use other inputs that are observable, either directly or indirectly. These inputs include quoted prices for similar assets and liabilities in active markets as well as other inputs such as interest rates and yield curves that are observable at commonly quoted intervals. • Level 3 – Inputs are unobservable inputs, including inputs that are available in situations where there is little, if any, market activity for the related asset or liability. In instances where inputs used to measure fair value fall into different levels in the above fair value hierarchy, fair value measurements in their entirety are categorized based on the lowest level input that is significant to the valuation. The Company’s assessment of the significance of particular inputs to these fair measurements requires judgment and considers factors specific to each asset or liability. 8 Liabilities measured at fair value on a recurring basis at September 30, 2010 are as follows: Quoted Prices in Active Markets for Identical Liabilities (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance at September30, 2010 Embedded conversion feature $
